EXHIBIT 10.3
 
CONSENT AGREEMENT


This CONSENT AGREEMENT (this “Agreement”) is made and entered into as of
April 28, 2011, by and among ANTs software inc., a Delaware corporation (the
“Company”), JGB Capital LP (“JGBLP”), JGB Capital Offshore Ltd. (“JGBLTD”), SAMC
LLC (“SAMC”), JGB Management Inc. and Manchester Securities Corp (“Manchester”).
 
W I T N E S S E T H:
 
WHEREAS, on March 3, 2011, the Company and each of JGBLP, JGBLTD, SAMC and
Manchester (collectively, the “Investors”) entered into (i) that certain Note
Purchase Agreement, by and among the Company, the Investors and Wells Fargo
Bank, National Association, as agent (the “Note Purchase Agreement”) and (ii)
that certain Warrant Purchase Agreement, by and among the Company and the
Investors (the “Warrant Purchase Agreement”);


WHEREAS, on or about the date hereof the Company and Manchester have entered
into that certain Exchange Agreement attached hereto as Exhibit A, whereby,
among other things, the Company has agreed to exchange the outstanding
Convertible Note due January 31, 2013 owned by Manchester, for a new Convertible
Note, due January 31, 2013, in the principal amount of $794,857.98 (the
“Exchange Note”); and


WHEREAS, the issuance of the Exchange Note requires the consent of the Investors
pursuant to Section 4.4 of the Note Purchase Agreement and Section 4.3 of the
Warrant Purchase Agreement.
 
A G R E E M E N T:
 
NOW, THEREFORE, in consideration of the covenants and agreements herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
 
1.   Consent and Waiver.  The Investors hereby grant the Company a one-time
waiver of the application of Section 4.4 of the Note Purchase Agreement and
Section 4.3 of the Warrant Purchase Agreement in connection with the issuance of
the Exchange Note and consent to the issuance thereof including, without
limitation, a one-time waiver of any provision thereof under which issuance of
such Exchange Note would constitute a default thereunder, a breach thereof, any
anti-dilution adjustment thereunder, or any other similar adverse result for the
Company.


2.   Reservation of Rights.  Subject to Section 1 hereof, the Note Purchase
Agreement, the Warrant Purchase Agreement and each of the securities,
instruments and agreements executed and delivered by the Company in connection
therewith (collectively, the “Transaction Documents”) shall remain in full force
and effect. Except as expressly set forth herein, this Agreement shall not be
deemed to be a waiver, amendment or modification of any provisions of the
Transaction Documents or of any right, power or remedy of the Investors, or
constitute a waiver of any provision of the Transaction Documents (except to the
extent herein set forth), or any other document, instrument and/or agreement
executed or delivered in connection therewith, in each case whether arising
before or after the date hereof or as a result of performance (or failure to
perform) hereunder or thereunder.  The Investors reserve all rights, remedies,
powers or privileges available under the Transaction Documents and/or any other
document, instrument and/or agreement executed or delivered in connection
therewith, at law, in equity or otherwise.


 
 

--------------------------------------------------------------------------------

 
 
3.   Release of Escrow Funds.  As a condition to the consent granted in Section
1 above:


a.       
The Company and Manchester shall execute and deliver to the Escrow Agent (as
defined in the Note Purchase Agreement) the Escrow Release Agreement attached
hereto as Exhibit A.



b.       
The Company and JGB Management Inc. shall execute and deliver to the Escrow
Agent (as defined in the Note Purchase Agreement) the Escrow Release Agreement
attached hereto as Exhibit B.



4.           Entire Agreement; Amendment.  This Agreement, together with the
Escrow Release Agreements contemplated hereby, contains the entire understanding
and agreement of the parties with respect to the subject matter hereof.


5.           Governing Law.  This Agreement shall be construed in accordance
with and governed by the internal laws of the State of New York, without regard
to choice of laws principles.  The parties agree that venue for any dispute
arising under this Agreement will lie exclusively in the state or federal courts
located in New York County, New York, and the parties irrevocably waive any
right to raise forum non conveniens or any other argument that New York is not
the proper venue.  The parties irrevocably consent to personal jurisdiction in
the state and federal courts in New York County of the state of New York.  The
Company and each Purchaser consent to process being served in any such suit,
action or proceeding by mailing a copy thereof to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
in this Section 5 shall affect or limit any right to serve process in any other
manner permitted by law. The parties hereby waive all rights to a trial by jury.


6.           Disclosure.  The Company must execute and deliver this Agreement to
the Investors prior to 5:00PM New York City time on Friday, April 29, 2011 (the
“Cut Off Time”), and announce the transactions contemplated hereby prior to
8:30AM New York City time on Friday, April 29, 2011 (the “Announcement Time”),
by issuing a Current Report on Form 8-K and press release disclosing the
material terms of the transactions contemplated hereby and attaching this
Agreement and all other related agreements thereto. Each Investor shall have the
right to review such Form 8-K prior to the filing thereof.  The Company shall
not at any time furnish any material non-public information to any Investor
without Investor’s prior written consent other than the material non-public
information contained herein.  No Investor shall be deemed to have any
obligation of confidentiality with respect to (i) any non-public information of
the Company disclosed to such Investor in breach of the preceding sentence, (ii)
the fact that such Investor has exercised any of its rights and/or remedies
hereunder or under any Transaction Document or (iii) any information obtained by
such Investor as a result of exercising any of its rights and/or remedies
hereunder or under any Transaction Document.  To the extent that the Company has
not executed and delivered this Agreement to the Investors by the Cut Off Time,
then the Investors’ offer to enter into the transactions contemplated hereby
shall be automatically withdrawn.


 
2

--------------------------------------------------------------------------------

 
 
7.           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed an original, but all of
which counterparts together shall constitute but one agreement.




{Signature Page Follows}
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first written above.
 
 

ANTS SOFTWARE INC.      
By:
/s/ Joseph Kozak  
Name:
Joseph Kozak  
Its:
CEO                MANCHESTER SECURITIES CORP.       By: /s/ Elliot Greenberg   
Name: Elliot Greenberg   Its: Partner                JGB CAPITAL LP       By: 
/s/ Brett Cohen    Name:  Brett Cohen    Its:  Partner                JGB
CAPITAL OFFSHORE LTD.       By:  /s/ Brett Cohen    Name:  Brett Cohen    Its: 
Partner               SAMC LLC       By:  /s/ Brett Cohen    Name:  Brett Cohen 
  Its:  Partner                JGB MANAGEMENT INC.       By:  /s/ Brett Cohen   
Name:  Brett Cohen    Its:  Partner   


 

4

 